DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office is in response to the amendment filed on 9/8/21.  Applicant amended claims 1, 5, 8-10, 19, 20 and added new claims 21-25.  Therefore, claims 1-25 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
-Claim 1 recites the limitations “a first mixer shell defined by a first dimension to provide a first mixer type …a second mixer shell defined by a second dimension to provide a second mixer type different than the first mixer type”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
-Claim 21 recites the limitations “to provide a first mixer having a first size, ….to provide a second mixer having a second size that is greater than the first size” , are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claims 22-25 recite the limitation “to provide a first mixer type…,...to provide a second mixer type”, is considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claims 2-8 are rejected by virtue of their dependence on claim 1.

       Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in a for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Cvelbar (WO 2018-075061) (see US 2019/0201854).

With regard to claim 1:
Cvelbar discloses a component for a mixer of a vehicle exhaust system comprising:
a doser mount (24) (see Figs. 5, 6, par. [0035]) comprising a curved body having a center boss with a doser opening (39) (see Figs. 5, 6, par. [0035]) defining a doser axis, wherein the curved body includes at least a first mating surface configured to receive a first mixer shell (42) defined by a first dimension to provide a first mixer type and a second mating surface configured to receive a second mixer shell (55) defined by a second dimension different than the first dimension to provide a second mixer type different than the first mixer type (see Figures 5, 6, par. [0046]). 


    PNG
    media_image1.png
    433
    548
    media_image1.png
    Greyscale






Cvelbar discloses the component for a mixer according to claim 1, Cvelbar further discloses wherein the second mixer shell (55) having the second dimension being greater than the first dimension (see Fig. 5).

With regard to claim 3:
Cvelbar discloses the component for a mixer according to claim 2, Cvelbar further discloses wherein the first dimension comprises an inner diameter of the first mixer shell (42) and the second dimension comprises an inner diameter of the second mixer shell (55) (see Figs 5, 6).

With regard to claim 4:
Cvelbar discloses the component for a mixer according to claim 3, Cvelbar further discloses wherein the doser mount (24) comprises a single mount to which either the first or second mixer shell is mounted (see Figs. 5, 6).

With regard to claim 5:
Cvelbar discloses the component for a mixer according to claim 2, Cvelbar discloses wherein the center boss (38) (Figs. 4, 5) includes a substantially flat surface that is spaced from the curved body by a shoulder (see Figs. 5, 6), and wherein the flat surface comprises an attachment interface for a doser (20) (Fig. 4) configured to inject a fluid through the doser opening (39) (see Figs. 4, 5).





Cvelbar discloses the component for a mixer according to claim 5, Cvelbar further discloses wherein each of the first (42) and second (55) mixer shells define a mixer center axis (see Figs 5, 6), and including a second shoulder that separates the center boss from the second mating surface (see Figs. 5, 6) and a third shoulder that separates the second mating surface from the first mating surface such that the second mating surface is radially outward of the first mating surface relative to the mixer center axis (see Figs. 5, 6).

With regard to claim 7:
Cvelbar discloses the component for a mixer according to claim 5, Cvelbar further discloses wherein the first mating surface of the curved body has a first curvature and the second mating surface of the curved body has a second curvature that is greater than the first curvature, and wherein the first and second mating surfaces are staggered such that the second mating surface is radially inward of the first mating surface relative to the doser axis (see Figs. 5, 6).

With regard to claim 8:
Cvelbar discloses the component for a mixer according to claim 1, Cvelbar further discloses including a plurality of flow elements (60, 62) (Figs 5, 6) each having an upstream end fixed to the doser mount (24) and a downstream end, and wherein the plurality of flow elements (60, 62) are attached to each other to form a swirl chamber (see Fig. 6).


Allowable Subject Matter
Claims 9-20 are allowed.


Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered and they are not deemed persuasive in part.  Regarding claim 1, Applicant argues that Cvelbar does not disclose different mixer type.  The examiner respectfully disagrees since the Cvelbar discloses a first mixer shell (42) and a second mixer shell (55) have different sizes (see Fig. 5 below), therefore Cvelbar discloses different mixer type. 

    PNG
    media_image2.png
    313
    408
    media_image2.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747